In re application of							:
Matthew J. Storey et al.							:		
Serial No. 17/045,850							:	DECISION ON
Filed:	October 07, 2020 						:	PETITION
For:  FIBROUS SEAL FOR A PRINT PARTICLE VESSEL			:

This is a decision on the Petition filed under 37 CFR 1.144 on May 03, 2022 to request withdrawal of the restriction requirement made final in the Office Action mailed on February 07, 2022. 

A Requirement for Restriction was mailed on December 01, 2021 that set forth a lack of unity of inventions requirement between three inventions, wherein Group I was directed to a printing device, Group II was directed to a plunger, and Group III was directed to a method. The Applicants elected Group I with traverse in the response filed on January 20, 2022. A Non-final Office Action was mailed on February 07, 2022 that maintained the original restriction and made this requirement final. On May 03, 2022, the Applicants timely filed the present Petition.

The instant Petition argues that the a priori lack of unity restriction made final in the Non-final Office Action was improper because all three claim groupings share common technical features, namely a print particle transfer device, a plunger comprising an air seal and a fibrous seal element, and specifically shared characteristics of the seal with respect to the interface between the plunger and the device. This argument is persuasive to the degree that all three claim groupings share the common technical features of a plunger comprising an air seal and a fibrous seal element. It is noted that Group II only recites the print particle transfer device as an intended use for the claimed plunger; thus, this device is not a shared common technical feature to all of the claim groupings. Nevertheless, it is agreed that Groups I, II, and III have unity of invention a priori.

The Non-final Office Action additionally set forth the position that the claim groupings lack unity of invention a posteriori in paragraph #5. Specifically, US PGPub 2018/0111198 (Vitanov et al.) was cited to establish that all of the common technical features are anticipated by the prior art. The Petition briefly addresses this by concluding that independent claim 1 is inventive over Vitanov. Since this argument is directed to the merits of an outstanding prior art rejection, it is not a petitionable under 37 C.F.R. 1.181(a), which states that petitions may be taken to the Director from any action of any examiner which is not subject to appeal to the Patent Trial and Appeal Board. Accordingly, the a posteriori lack of unity requirement set forth in the Non-final Office Action is deemed to be proper and is maintained. However, since the a posteriori analysis was first mentioned in the Non-final Office Action, it was improper to make this restriction requirement final in that Office Action. Accordingly, this decision withdraws the finality of the restriction requirement. 

The Petition to withdraw the restriction requirement is DISMISSED. Upon the mailing of this decision, this application will be forwarded to the Examiner for consideration of the response and amendment filed on May 03, 2022.







/ALEXA D NECKEL/______________________
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

HP Inc.3390 E. Harmony RoadMail Stop 35Fort Collins CO 80528-9544